DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The vague reference to a “formic acid relative viscosity” is indefinite.  The claims do not contain a specific viscosity test method.  The metes and bounds are unclear. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-24, 27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2016/0280914) in view of Martens et al. (2011/0028628).
Regarding claims 1-4, 6-13, 15, 17-19, 21:  Thomas et al. teach a heat-stabilized composition comprising an aliphatic polyamide (PA 66 and/or PA 6) in the claimed amount, 0.3% cerium tetrahydroxide, 0.035% copper iodide (providing a ratio of iodide to cerium tetrahydroxide ratio of 15), 0.5 wt% calcium stearate, 0.21 wt% potassium iodide (providing a ratio of halide additive to stearate additive of 0.21/0.5 = 0.42), and 30% glass fibers [Examples; Table 2].
Thomas et al. teach a weight ratio of cerium tetrahydroxide to copper iodide of 0.5/0.035 = 14.3 [E2; Table 2].  14.3 is very close to the claimed value of just greater than 14.5 (for instance 14.6).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  
Thomas et al. fail to teach the amine end group level.
However, Martens et al. a polyamide that has about 70 mequiv/Kg of amine ends [0023, 0074; Claim 1] provides high heat stability that leads to the retention of tensile strength [0026].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyamide with about 70 mequiv/Kg of amine ends as taught by Martens as the polyamide in Thomas et al. to improve the high heat stability, and the retention of tensile strength.  The amount of “about 70” overlaps the claimed range of “less than 70”.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 14:  Since the amine end group is the same as claimed, the composition will comprise the claimed amount of cyclopentanone that is formed during the thermos-oxidative degradation process.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 16:  Since the amine end group and copper compound are the same as claimed, the composition will comprise the claimed amount of amine/metal complex.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 20:  Thomas et al. teach an additional polyamide [Examples].
Regarding claim 23:  Thomas et al. teach a heat-stabilized composition comprising polyamide in the claimed amount, 0.3% cerium tetrahydroxide, 0.035% copper iodide (providing a ratio of iodide to cerium tetrahydroxide ratio of 15), and 30% glass fibers [Examples; Table 2].  It would have been obvious to use cerium oxide [0025] or cerium hydrate [0028] as the cerium compound in the examples of Thomas et al.  
Thomas et al. fail to teach the amine end group level.
However, Martens et al. a polyamide that has about 70 mequiv/Kg of amine ends [0023, 0074; Claim 1] provides high heat stability that leads to the retention of tensile strength [0026].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyamide with about 70 mequiv/Kg of amine ends as taught by Martens as the polyamide in Thomas et al. to improve the high heat stability, and the retention of tensile strength.  The amount of “about 70” overlaps the claimed range of “less than 70”.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
Since the composition is the same as claimed, it will possess the claimed properties.  Since the amine end group is the same as claimed, the composition will comprise the claimed amount of amine/cerium/copper complex.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 24:  Thomas et al. teach a heat-stabilized composition comprising polyamide in the claimed amount, an additional polyamide, 0.3% cerium tetrahydroxide, 0.035% copper iodide (providing a ratio of iodide to cerium tetrahydroxide ratio of 15), and 30% glass fibers [Examples; Table 2].  
Thomas et al. fail to teach the amine end group level.
However, Martens et al. a polyamide that has about 70 mequiv/Kg of amine ends [0023, 0074; Claim 1] provides high heat stability that leads to the retention of tensile strength [0026].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyamide with about 70 mequiv/Kg of amine ends as taught by Martens as the polyamide in Thomas et al. to improve the high heat stability, and the retention of tensile strength.  The amount of “about 70” overlaps the claimed range of “less than 70”.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 27:  Thomas et al. teach that the amide polymer composition consists of PA 66 and PA 6 [Table 2; E1].
Regarding claim 29:  Thomas et al. teach 0.5% cerium tetrahydroxide and 0.01 to 1 wt% of copper iodide [0053-0059].
The range of copper iodide in Thomas et al. provides an overlapping weight ratio to the claimed weight ratio.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 30-31:  The skilled artisan can optimize a viscosity test method (e.g. amount of formic acid, temperature, etc.) for the desired viscosity value.  

Claims 1-4, 6-24 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2016/0280914) in view of Jung et al. (2017/0342266)
Regarding claims 1-4, 6-13, 15, 17-19, 21 and 28:  Thomas et al. teach a heat-stabilized composition comprising an aliphatic polyamide (PA 66 and/or PA 6) in the claimed amount, 0.3% cerium tetrahydroxide, 0.035% copper iodide (providing a ratio of iodide to cerium tetrahydroxide ratio of 15), 0.5 wt% calcium stearate, 0.21 wt% potassium iodide (providing a ratio of halide additive to stearate additive of 0.21/0.5 = 0.42), and 30% glass fibers [Examples; Table 2].
Thomas et al. teach a weight ratio of cerium tetrahydroxide to copper iodide of 0.5/0.035 = 14.3 [E2; Table 2].  14.3 is very close to the claimed value of just greater than 14.5 (for instance 14.6).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  
Thomas et al. fail to teach the amine end group level.
However, Jung et al. teach that an amine end group concentration of greater than 50 meq/kg in an aliphatic polyamide, such as polyamide 66 [Claim 3], exhibits better resistance to chemicals, while maintaining advantageous mechanical and thermal properties thereof [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an aliphatic polyamide with greater than 50 mequiv/Kg of amine ends as taught by Jung et al. as the polyamide in Thomas et al. to exhibit better resistance to chemicals, while maintaining advantageous mechanical and thermal properties thereof.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 14:  Since the amine end group is the same as claimed, the composition will comprise the claimed amount of cyclopentanone that is formed during the thermos-oxidative degradation process.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 16:  Since the amine end group and copper compound are the same as claimed, the composition will comprise the claimed amount of amine/metal complex.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 20:  Thomas et al. teach an additional polyamide [Examples].
Regarding claim 23:  Thomas et al. teach a heat-stabilized composition comprising polyamide in the claimed amount, 0.3% cerium tetrahydroxide, 0.035% copper iodide (providing a ratio of iodide to cerium tetrahydroxide ratio of 15), and 30% glass fibers [Examples; Table 2].  It would have been obvious to use cerium oxide [0025] or cerium hydrate [0028] as the cerium compound in the examples of Thomas et al.  
Thomas et al. fail to teach the amine end group level.
However, Jung et al. teach that an amine end group concentration of greater than 50 meq/kg in an aliphatic polyamide, such as polyamide 66 [Claim 3], exhibits better resistance to chemicals, while maintaining advantageous mechanical and thermal properties thereof [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an aliphatic polyamide with greater than 50 mequiv/Kg of amine ends as taught by Jung et al. as the polyamide in Thomas et al. to exhibit better resistance to chemicals, while maintaining advantageous mechanical and thermal properties thereof.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Since the composition is the same as claimed, it will possess the claimed properties.  Since the amine end group is the same as claimed, the composition will comprise the claimed amount of amine/cerium/copper complex.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 24:  Thomas et al. teach a heat-stabilized composition comprising polyamide in the claimed amount, an additional polyamide, 0.3% cerium tetrahydroxide, 0.035% copper iodide (providing a ratio of iodide to cerium tetrahydroxide ratio of 15), and 30% glass fibers [Examples; Table 2].  
Thomas et al. fail to teach the amine end group level.
However, Jung et al. teach that an amine end group concentration of greater than 50 meq/kg in an aliphatic polyamide, such as polyamide 66 [Claim 3], exhibits better resistance to chemicals, while maintaining advantageous mechanical and thermal properties thereof [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an aliphatic polyamide with greater than 50 mequiv/Kg of amine ends as taught by Jung et al. as the polyamide in Thomas et al. to exhibit better resistance to chemicals, while maintaining advantageous mechanical and thermal properties thereof.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 27:  Thomas et al. teach that the amide polymer composition consists of PA 66 and PA 6 [Table 2; E1].
Regarding claim 29:  Thomas et al. teach 0.5% cerium tetrahydroxide and 0.01 to 1 wt% of copper iodide [0053-0059].
The range of copper iodide in Thomas et al. provides an overlapping weight ratio to the claimed weight ratio.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 30-31:  The skilled artisan can optimize a viscosity test method (e.g. amount of formic acid, temperature, etc.) for the desired viscosity value.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-24 and 27-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 25-27 of copending Application No. 16/369736 in view of Martens et al. (2011/0028628).
The copending application claims the heat-stabilized composition with the exception of the amine end group value.  
However, Martens et al. a polyamide that has about 70 mequiv/Kg of amine ends [0023, 0074; Claim 1] provides high heat stability that leads to the retention of tensile strength [0026].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyamide with about 70 mequiv/Kg of amine ends as taught by Martens as the polyamide in the copending claims to improve the high heat stability, and the retention of tensile strength.  The amount of “about 70” overlaps the claimed range of “less than 70”.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged that Thomas et al. fail to teach the claimed weight ratio of the first heat stabilizer to the copper-based stabilizer.  This is not persuasive because Thomas et al. teach a weight ratio of cerium tetrahydroxide to copper iodide of 0.5/0.035 = 14.3 [E2; Table 2].  14.3 is very close to the claimed value of just greater than 14.5 (for instance 14.6).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  
Furthermore, Thomas et al. teach 0.5% cerium tetrahydroxide and 0.01 to 1 wt% of copper iodide [0053-0059].  The range of copper iodide in Thomas et al. provides an overlapping weight ratio to the claimed weight ratio.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
The Applicant has alleged unexpected result with the claimed weight ratio of the first heat stabilizer to the copper-based stabilizer.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The Applicant does not have data to support the assertion of unexpected results.
3)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Thomas et al. (14.3 vs 14.6).
 The Applicant has made the argument that Thomas et al. fail to teach the claimed relative viscosity.  As described above, the claimed RV is vague and indefinite.  No particular method is claimed or disclosed.  Therefore, any method can be used to meet the claimed values.  
The Applicant has made the argument that Martens only teaches applying high amine end groups to semiaromatic polyamides, and not the aliphatic polyamides that are present in Thomas et al.  The Applicant further alleges that Martens teaches that high amine end groups are only beneficial if used with Groups IV and VI polyamide resins.  While Martens et al. utilize a group IV or group VI polyamide as the main polyamide in their composition, they never teach that an aromatic component is required in the polyamide for the amine end groups to function.  Martens et al. never discusses a necessary relationship between aromatic monomers and amine end group efficacy.  Furthermore, the Applicant has not provided any evidence that the aromatic monomers are required in the polyamide for the amine end group functionality.  
Wakeman et al. (WO 2012/021435) teach that amine end groups function the same whether present in an aliphatic polyamide or a semi-aromatic polyamide (page 72).  Compare Composite structure E1 and Composition structure E2 with Comparative composite structure C1 and Comparative composite structure C2.
Therefore, the skilled artisan has a reasonable expectation of success in applying the amine end group concentration disclosure in Martens et al. to the aliphatic polyamide of Thomas et al. to improve the high heat stability, and the retention of tensile strength.
With regard to the double patenting rejection, the Applicant has made the argument that co-pending claims include a semiaromatic amide polymer along with an aliphatic amide polymer.  It is noted that the instant claims use the open language “comprising” and do not exclude the presence of a semiaromatic polymer.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763